DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,839,239 (hereinafter ‘239). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current Application					‘239
Claim 1:
a display;
a biometric sensor disposed under the display; and
a processor configured to:  in response to a user input, control the display to output light corresponding to a first brightness at a first portion of the display and to output light corresponding to a second brightness at a second portion of the display;
while the display is outputting light corresponding to the first brightness at the first portion of the display and outputting light corresponding to the second brightness at the second portion of the display, obtain, via the biometric sensor, biometric information of an external object based on light reflected by the external object out of light outputted from the first portion and the second portion of the display; and
perform authentication based on the biometric information;

wherein the first portion of the display surrounds an outer periphery of the second portion of the display and the first brightness is greater than the second brightness.
Claim 1:
a display; 
a biometric sensor disposed under the display; and 
a processor configured to: in response to a user input, control a first portion of the display to output light corresponding to a first color and a second portion of the display to output light corresponding to a second color; 
while the first portion of the display is outputting light corresponding to the first color and the second portion of the display is outputting light corresponding to the second color, obtain, via the biometric sensor, biometric information of an external object based on light reflected by the external object out of light that is outputted from the first portion and the second portion of the display; and 
perform authentication on the external object based on the biometric information.


Claim 2 of the current application corresponds to Claim 8 of ‘239.
Claim 5 of the current application corresponds to Claim 5 of ‘239.
Claim 6 of the current application corresponds to Claim 9 of ‘239.
Claim 7 of the current application corresponds to Claim 2 of ‘239.
Claims 3-4 and 8-20 of the current application do not correspond to any claims of ‘239.
Allowable Subject Matter
Claims 1-20 would be allowed provided the Double Patenting Rejection is overcome.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664